DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 1/25/2021 has been entered.

Response to Amendment
3.	Applicants’ response filed 7/12/2021 amended independent claims 1 and 24.  The examiner’s amendment discussed below amends claims 1-2 and 24, cancelled claims 6-11 and added new claims 26-29.  Applicants’ amendments in light of their arguments regarding unexpected results are persuasive and, therefore, the 35 USC 103 rejection over GB ‘323 in view of Bell from the office action mailed 1/31/2019 is withdrawn.  For the reasons stated below, claims 1-5 and 12-29 are in allowable condition.    

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 7/12/2021 was filed after the mailing date of the final office action on 1/31/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiners Amendment
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Please AMEND claim 1 to read as follows:
--------- “A method for reducing low-speed pre-ignition events and/or improving oxidation performance in a spark-ignited direct injection internal combustion engine, the method comprising lubricating the crankcase of the engine, that in operation, with a lubricating oil composition which comprises a detergent additive comprising an oil-soluble basic organic acid salt including at least magnesium and calcium as cations, wherein the weight ratio of calcium to magnesium is 1:1 to 1:3, and the organic acid is an alkyl-substituted hydroxy-benzoic acid or a sulfonic acid, and operating the engine.” -----------


Please AMEND claim 2 to read as follows:
--------- “The method as claimed in claim 1, wherein the detergent additive is an oil-soluble sulfonate including at least magnesium and calcium as cations; or an oil-soluble salicylate including at least magnesium and calcium as cations.” ---------


Please CANCEL claims 6-11.


Please AMEND claim 24 to read as follows:
---------- “A method for reducing low-speed pre-ignition events and/or improving oxidation performance in a spark-ignited direct injection internal combustion engine, the method comprising lubricating the crankcase of the engine, that in operation, with a lubricating oil composition which comprises an oil-soluble calcium and magnesium sulfonate or an oil-soluble calcium and magnesium salicylate, where the weight ratio of calcium to magnesium is 1:1 to 1:3, as a detergent additive, and operating the engine.” ----------


Please ADD claim 26 to read as follows:
--------- “The method as claimed in claim 1, wherein the alkyl of the alkyl-substituted hydroxybenzoic acid contains 5 to 100 carbon atoms.” --------- 


Please ADD claim 27 to read as follows:
--------- “The method as claimed in claim 1, wherein the alkyl of the alkyl-substituted hydroxybenzoic acid contains 9 to 30 carbon atoms.” ----------


Please ADD claim 28 to read as follows:  
--------- “The method as claimed in claim 1, wherein the alkyl of the alkyl-substituted hydroxybenzoic acid contains 14 to 24 carbon atoms.” ---------


Please ADD claim 29 to read as follows:




	Spoke with Catherine Bell on August 9th, 2021 and she agreed to the amendments discussed above.  




Claims Allowed
6.	The following is an examiner’s statement of reasons for allowance:  
As evidenced by the prior art references of record, it is well known in the art for lubricant compositions to comprise base oils to which are added detergent additive compounds having different cationic species.  However, the lubricant compositions are unique in that they are limited to a narrow range of mixed cation detergents.  The combination of base oil and specific detergent compounds leads to reduction in LSPI events than comparative formulations not comprising the specific combination discussed above.        
Applicants have compared their lubricant compositions to a known set of compositions which represent the prior art.  From the tables of the instant specification and the Affidavit signed by Thomas Wilkinson on 8/21/2020 it is evident that applicants’ example formulations perform much better in terms of LSPI reduction than known formulations.  For these reasons applicants have demonstrated unexpected results across the full scope of the claims; therefore claims 1-5 and 12-29 are allowed.    

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716.  The examiner can normally be reached on M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/VISHAL V VASISTH/Primary Examiner, Art Unit 1771